          Case 2:21-cv-00134-GMN-NJK Document 11 Filed 02/18/21 Page 1 of 1




 1
 2                              UNITED STATES DISTRICT COURT
 3                                      DISTRICT OF NEVADA
 4
     TONY NGUYEN,
 5                                                          Case No.: 2:21-cv-00134-GMN-NJK
            Plaintiff,
 6                                                                         ORDER
     v.
 7                                                                      [Docket No. 5]
     ISLAMIC REPUBLIC OF IRAN, et al.,
 8
            Defendants.
 9
10         Pending before the Court is Andrew Weiss’, on behalf of Defendant Law Offices of
11 Andrew Weiss, motion to be permitted to file electronically. Docket No. 5. For good cause shown,
12 Mr. Weiss’ motion is GRANTED subject to the following:
13         •   No later than March 4, 2021, Mr. Weiss must file a certification that he has completed
14             the CM/ECF tutorial and is familiar with the Electronic Case Filing Procedures and the
15             Civil Menu E-Filing Categories and Events. 1
16         •   Mr. Weiss is not authorized to file electronically until said certification is filed within
17             the timeframe specified above.
18         •   Upon timely filing of the certification, Mr. Weiss shall contact the CM/ECF Help Desk
19             at (702) 464-5555 to set up a CM/ECF account.
20         IT IS SO ORDERED.
21         Dated: February 18, 2021
22                                                                ______________________________
                                                                  Nancy J. Koppe
23                                                                United States Magistrate Judge
24
           1
             Mr. Weiss submits that he is currently authorized to use the CM/ECF electronic filing
25 systems in the United States District Court for the Central District of California, the United States
   Bankruptcy Courts for the Northern and Central Districts of California, and the United States Court
26 of Appeals for the Ninth Circuit. Docket No. 5 at 1. However, Mr. Weiss fails to include any
   document certifying that he has completed the CM/ECF tutorial and is familiar with filing
27 electronically in this Court. The tutorial, Electronic Case Filing Procedures, and Civil Menu E-
   Filing Categories and Events can all be found at https://www.nvd.uscourts.gov/e-filing-
28 permission/.

                                                     1
